OPINION.
MoRRis:
No testimony was introduced at the hearing and the above findings of fact consist of the allegations of fact set forth in the petition which were admitted in the answer. We have previously held that, in determining the consolidated invested capital of an affiliated group, the operating deficits of any member shall be offset against the earned surplus of the others. Appeal of Gould Coupler Co., 5 B. T. A. 499; Appeal of W. S. Bogle & Co., 5 B. T. A. 541. Those decisions are controlling of the question herein raised.

Judgment will Toe entered for the respondent.